COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Darrell J. Harper v. State of Texas

Appellate case number:      01-18-00030-CV

Date Motion Filed:          April 30, 2018

Party Filing Motion:        Appellant, Darrell J. Harper


      It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Date: June 5, 2018